DETAILED ACTION
EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claim 9 has been amended as follows:
9.	(Amended) “A method performed by a wireless transmit/receive unit (WTRU), the method comprising: determining that acknowledgement/negative acknowledgement (ACK/NACK) information and channel quality information (CQI) are to be transmitted in a physical uplink control channel transmission; determining that a scheduling request is to be transmitted; generating a message, the message comprising, based on an amount of information that the message is capable of carrying, the scheduling request and at least a portion of the ACK/NACK information 

Allowable Subject Matter
2.	Claims 1-16 are allowed.
3.	The following is an examiners statement of reasons for allowance. 

Regarding Claim 1, the prior art references taken individually or in combination fails to particularly disclose or render obvious, in combination of the other limitations in the claim, the claim feature of “wherein, based on an amount of information that the message is capable of carrying, the transmitted message includes the scheduling request, at least a portion of the ACK/NACK information, and at least a portion of the CQI”. 

Regarding Claim 9, the prior art references taken individually or in combination fails to particularly disclose or render obvious, in combination of the other limitations in the claim, the claim feature of “wherein based on an amount of information that the message is capable of carrying, the transmitted message includes the scheduling request, at least a portion of the ACK/NACK information, and at least a portion of the CQI”. 

4.	The dependent claims 2-8 and 10-16 being further limiting, definite, and enabled by the specification are also allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN A BAIG whose telephone number is (571)270-7511. The examiner can normally be reached M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADNAN BAIG/Primary Examiner, Art Unit 2461